                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KEITH COOPER,                             *

       Plaintiff,                         *

vs.                                       *
                                                      CASE NO. 4:18-CV-82 (CDL)
MIDLAND CREDIT MANAGEMENT,                *
INC.,
                                          *
       Defendant.
                                          *

                                   O R D E R

       Keith Cooper brought this putative class action alleging

that   Midland    Credit    Management,        Inc.    sent   him   a   collection

letter    that   violates    the   Fair       Debt   Collection     Practices   Act

(“FDCPA”), 15 U.S.C. § 1692, et seq.                  Presently pending before

the Court is Midland Credit Management, Inc.’s motion to dismiss

(ECF No. 5).     As discussed below, the motion is granted.

                       MOTION TO DISMISS STANDARD

       “To survive a       motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).      The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”    Twombly, 550 U.S. at 555.             In other words, the factual
allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof   of   those   facts   is   improbable.’”    Watts   v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                             FACTUAL ALLEGATIONS

    Keith Cooper owes a debt to Midland Funding, LLC based on

Cooper’s use of a revolving line of credit he obtained from

Credit One Bank.      The debt servicer, Midland Credit Management,

Inc. (“Midland”) sent the following collection letter to Cooper:




                                      2
Compl. Ex. A, Collection Letter (May 24, 2017), ECF No. 1-1.                        At

the time of the letter, the debt was more than six years old, so

a lawsuit to recover the debt was time-barred under Georgia law.1

       Cooper does not allege that he selected any of the payment

options.       Cooper does allege that if he did make a partial

payment,      that     “would    potentially          re-start    the   statute    of

limitations on the debt under Georgia law.”                      Compl. ¶ 31, ECF

No.    1.      Cooper    further      alleges        that   Midland’s   letter     “is

misleading and deceptive since it fails to advise [Cooper] that

if    he    takes    advantage   of   any       of   the    payment   options,    such

payment(s) would be a new promise to pay that would restart the

statute of limitations clock in Georgia thus exposing him to a

potential lawsuit.”         Id. ¶ 32.           Cooper does not allege facts to

suggest that Midland would sue him following a partial payment,




1
  Midland’s disclosure regarding the statute of limitations comes
directly from a consent decree between Midland, several related
companies, and the U.S. Consumer Financial Protection Bureau. Consent
Decree, CFPB Administrative Proceeding No. 2015-CFPB-0022 (Sept. 9,
2015), available at http://files.consumerfinance.gov/f/201509_cfpb_
consent-order-encore-capital-group.pdf.    The consent decree orders
that if Midland attempts to collect time-barred debt, it must make the
following disclosure to the consumer: “The law limits how long you can
be sued on a debt and how long a debt can appear on your credit
report. Due to the age of this debt, we will not sue you for it or
report payment or non-payment of it to a credit bureau.” Id.
¶ 133(b)(i).    The consent decree further states that Midland is
“permanently restrained and prohibited from . . . [m]aking any
representation or statement, or taking any other action that
interferes with, detracts from, contradicts, or otherwise undermines
the disclosures required in” ¶ 133(b).    Id. ¶ 133(c).    The consent
decree also prohibits resale of debt except in limited circumstances.
Id. ¶ 130.


                                            3
and in fact, Cooper alleged that Midland unequivocally stated

that it will not sue him.             See id. ¶ 28.

                                       DISCUSSION

       To prevail on his FDCPA claim, Cooper must establish that:

(1)    he   was     the    object    of    collection    activity      arising    from

consumer debt; (2) Midland is a debt collector under the FDCPA;

and (3) Midland engaged in a practice prohibited by the FDCPA.

See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193 (11th

Cir.   2010)       (per    curiam)    (explaining      that   a    “debt    collector”

engaging      in    “collection       activity”   to    recover      an    outstanding

“consumer debt” “is subject to the FDCPA”).                       Here, Midland does

not dispute that Cooper was the object of collection activity

arising from consumer debt or that it is a debt collector under

the    FDCPA.         The     dispositive       question      is    whether      Cooper

adequately alleged an FDCPA violation.

       The purpose of the FDCPA is “to eliminate abusive debt

collection practices by debt collectors, to insure that those

debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote

consistent         State    action    to    protect     consumers      against    debt

collection abuses.”           15 U.S.C. § 1692(e).            The FDCPA prohibits

debt collectors from using “any false, deceptive, or misleading

representation or means in connection with the collection of any

debt,”      including      false     representations     about      “the    character,


                                            4
amount,     or    legal       status          of   any      debt”     and       “any   false

representation         or   deceptive         means    to    collect       or   attempt   to

collect any debt.”           15 U.S.C. §§ 1692e(2)(A) & 1692e(10).2                       The

FDCPA also prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.”

15 U.S.C. § 1692f.           Thus, a debt collector may communicate with

a consumer and seek voluntary payment of a stale debt as long as

it does not threaten litigation, mislead the consumer about the

debt, or use an unfair means of attempting to collect a debt.

     To    determine        whether       a    collection         letter    violates      the

FDCPA, the courts use a “least sophisticated consumer” standard.

LeBlanc,    601    F.3d     at    1193.        Under     this     standard,      the   Court

“looks     to    the    tendency       of      language      to     mislead      the   least

sophisticated recipients of a debt collector’s letters.” Id. at

1194 (quoting Jeter v. Credit Bureau Inc., 760 F.2d 1168, 1175

(11th     Cir.    1985)).        The   standard          presumes      that      the   least

sophisticated consumer has “a rudimentary amount of information

about the world and a willingness to read a collection notice

with some care.”            Id. at 1194 (quoting Clomon v. Jackson, 988

2
  For example, it is clear that “a debt collector’s threatening to sue
on a time-barred debt and/or filing a time-barred suit in state court
to recover that debt violates” the FDCPA.    Crawford v. LVNV Funding,
LLC, 758 F.3d 1254, 1259 (11th Cir. 2014) (finding that a debt
collector violated the FDCPA by filing of a proof of claim to collect
a stale debt in a bankruptcy proceeding). Cooper does not appear to
argue that the least sophisticated consumer could be misled into
believing that Midland was threatening legal action if he did not pay
the debt.    Such a conclusion would be inconsistent with the plain
language of the letter Midland sent to Cooper.


                                               5
F.2d 1314, 1319 (2d Cir. 1993)).                       It is intended to protect

“naive    consumers”        while    preventing        “liability     for    bizarre    or

idiosyncratic         interpretations            of    collection        notices.”     Id.

(quoting United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131,

136 (4th Cir. 1996)).

     Here,     Cooper       argues    that    Midland’s         collection    letter    is

misleading     because       the    least    sophisticated         consumer    could   be

misled into making a partial payment, which could revive the

statute of limitations under Georgia law.                          Cooper is correct

that in Georgia, a debtor’s underlying debt is not extinguished

by the statute of limitations even if an action to recover it is

time-barred.       Martin v. Mayer, 11 S.E.2d 218, 227 (Ga. Ct. App.

1940).       And, the statute of limitations could be revived if

there is a “new promise to pay,” which could be in the form of

“[a] payment entered upon a written evidence of debt by the

debtor or upon any other written acknowledgment of the existing

liability.”        O.C.G.A. § 9-3-112.                “A new promise, in order to

renew    a   right     of    action    already         barred    . . .    shall   be   in

writing, either in the party’s own handwriting or subscribed by

him or someone authorized by him.” O.C.G.A. § 9-3-110.                         Thus, to

restart      the   statute     of    limitations         under    Georgia     law,   “the

acknowledgment of the debt must be communicated to the creditor

and it ‘must sufficiently identify the debt or afford the means

by   which     [the     debt]       might    be       identified     with     reasonable


                                             6
certainty.’” SKC, Inc. v. EMAG Sols., LLC, 755 S.E.2d 298, 301–

02   (Ga.     Ct.   App.     2014)    (alterations       in       original)     (quoting

Middlebrooks v. Cabaniss, 20 S.E.2d 1012 (Ga. 1942)).

       The    Georgia      courts    have   held    “that     when     payment     to   a

creditor is accompanied by some notation sufficient to identify

the debt being paid, that payment and notation constitute a new

promise      to   pay    which   renews     the    running    of     the   limitations

period.”      Id.       So, if a debtor makes a partial payment by check

or wire transfer to a creditor with a notation indicating that

the payment should be applied to the debt on his account, then

those payments with the notations constitute a new promise to

pay.    Given that a partial payment could revive the statute of

limitations under Georgia law if it is accompanied by a writing

evidencing a new promise to pay the debt, Cooper asserts that

Midland’s letter should have warned him of this possibility,

even though Midland stated in the letter that it would not sue

him for the debt.

       The Court recognizes that at the motion to dismiss stage,

it   must    draw   all     reasonable      inferences       in    favor   of   Cooper.

Cooper alleges that if he made a partial payment, that could

“potentially re-start the statute of limitations” and that he

would be exposed to a “potential lawsuit.”                          Compl. ¶¶ 31-32.

But Cooper did not allege any facts to suggest that Midland

would disregard its promise not to sue him for the debt and


                                            7
instead pursue a claim against him if he made a partial payment

accompanied by a notation sufficient to revive the statute of

limitations.         In   the    absence       of    such      factual    allegations,

Midland’s letter would only be misleading or amount to an unfair

means of attempting to collect a debt if the Court inferred from

Cooper’s allegations that Midland would do exactly what it said

it would not do: sue Cooper for the debt.                       So, the Court would

have    to   infer    that      Midland’s      letter       amounts      to   attempted

fraudulent inducement—that “we will not sue you for the debt”

actually means “we will not sue you for the debt unless you make

a partial payment.”          The Court finds that such an inference is

implausible and therefore concludes that Cooper’s claim must be

dismissed.     Of course, if Midland did renege on its promise not

to sue and instead recalculated the statute of limitations based

on a partial payment, then either sued Cooper on the debt or

resold the debt to someone who sued him on it, Cooper would have

a good argument that Midland used an unfair or unconscionable

means of collecting a debt.            And he could have a claim at that

time.

       The Court acknowledges that while the Eleventh Circuit has

not spoken on this issue, other courts have arguably reached a

different    conclusion.         The   Court        is   not    persuaded     that   the

rationale of those cases applies under the factual allegations

here.    In Pantoja v. Portfolio Recovery Associates, LLC, 852


                                           8
F.3d   679    (7th     Cir.   2017),   the          Seventh    Circuit     evaluated        a

collections letter that offered to “settle” a time-barred debt

and stated: “Because of the age of your debt, we will not sue

you for it and we will not report it to any credit reporting

agency.”      Pantoja, 852 F.3d at 682.                   The letter cautioned the

consumer that the debt collector was “not obligated to renew

this offer.”      Id.

       The Seventh Circuit found that the letter was misleading as

a matter of law at the summary judgment stage because it did not

“hint, let alone make clear to the recipient, that if he makes a

partial      payment    or    even   just       a    promise     to    make     a    partial

payment, he risks loss of the otherwise ironclad protection of

the statute of limitations.” Id. at 684.3                        The Seventh Circuit

observed that “the FDCPA prohibits a debt collector from luring

debtors away from the shelter of the statute of limitations

without providing an unambiguous warning that an unsophisticated

consumer     would     understand.”         Id.      at   685.        Because       the   debt

3
  A few district courts have reached similar conclusions for similar
reasons.   See, e.g., Baye v. Midland Credit Mgmt., Inc., No. CV 17-
4789, 2017 WL 4918998, at *10 (E.D. La. Oct. 31, 2017) (concluding
that the court was bound by the Fifth Circuit’s opinion in Daugherty
v. Convergent Outsourcing, Inc., 836 F.3d 507 (5th Cir. 2016) and that
the Daugherty court held “that inviting partial payment, without
disclosing the possibility of reviving the time-barred claim, could
violate the FDCPA”); Smothers v. Midland Credit Mgmt., Inc., No. 16-
2202-CM, 2016 WL 7485686 (D. Kan. Dec. 29, 2016) (concluding, as a
matter of law, that debt collector’s letter seeking to collect stale
debt violated the FDCPA even though it promised not to sue the
consumer for it because the letter did not contain a revival
disclosure and the debt collector could potentially resell the debt to
a collector who had not made a promise not to sue).


                                            9
collector’s letter did not warn of the potential revival of the

statute of limitations, the Seventh Circuit concluded that it

violated the FDCPA as a matter of law.                   Id. at 685-86.

         This conclusion, however, is largely intertwined with the

Seventh Circuit’s second conclusion—that the offer to “settle”

the debt “did not make clear to the recipient that the law

prohibits the collector from suing to collect th[e] old debt.”

Id. at 684.            The letter in Pantoja offered to “settle” the

consumer’s debts and said, “we will not sue you” but did not

mention that the debt was time-barred.                     And, it said that the

debt     collector      was     not    obligated    to   renew    the      offer.     The

Seventh Circuit determined that the least sophisticated consumer

might conclude based on this language that the debt was legally

enforceable but that the debt collector had simply chosen not to

sue him on it at that time.

         Here, in contrast, Midland’s letter stated: “The law limits

how long you can be sued on a debt and how long a debt can

appear on your credit report.                Due to the age of this debt, we

will not sue you for it or report payment or non-payment of it

to   a    credit       bureau.”        Collection    Letter      at   1.      Based    on

Midland’s statement that the law limits how long a consumer can

be   sued    on    a    debt,    the    letter   would    not    mislead     the    least

sophisticated consumer into believing that Midland was seeking

to collect on a legally enforceable debt.


                                            10
       The Court agrees with the Seventh Circuit that it would be

an FDCPA violation to suggest to a consumer that his debt is

judicially enforceable when it is time-barred.            The Court also

agrees that it would be an FDCPA violation to try to lure a

consumer into reviving the statute of limitations on his debt so

that the debt collector may pursue legal action to collect the

debt.     But the Seventh Circuit disregarded the debt collector’s

express statement that it would not sue the consumer for the

debt, and that is where the Court disagrees with the rationale

of Pantoja.

       In the Court’s view, an attempt to collect on a stale debt

only amounts to “luring” a consumer away from the statute of

limitations if that attempt could be a trap.           And, disclosure of

the     potential   consequences   of    a   partial   payment   would   be

material to a consumer only if the partial payment could harm

him.     Could Midland’s letter induce Cooper to make a partial

payment?     Yes.   But partially paying a non-extinguished debt, by

itself, is not a harm to Cooper.             A partial payment can only

harm Cooper if it constitutes a new promise to pay the entire

debt under Georgia law and if Midland uses the partial payment

to restart the statute of limitations.           In its letter, Midland

expressly promised not to do so.             It is difficult to see the

harm in requesting a voluntary payment of a debt that is time-

barred but not extinguished if (1) the consumer is informed (as


                                    11
Cooper    was)    that          the     debt    is        time-barred    and     (2)    the    debt

collector has promised not to sue the consumer on the debt and

would thus violate that promise if it used the partial payment

to restart the statute of limitations and sue the debtor.                                       Cf.

Koerner v. Midland Credit Mgmt., Inc., No. 8:17-CV-1396-T-27CPT,

2018 WL 5961285, at *2 (M.D. Fla. Oct. 26, 2018) (concluding, at

the    summary        judgment         stage,        that    the    failure      to    provide    a

revival disclosure did not violate the FDCPA because there was

“no    scenario        in       which    the    statute        of     limitations       would    be

revived and consequently, there is nothing misleading about the

collection letters”).

       The Court understands that several appellate courts have,

in    dicta     and    under          different       factual       allegations,       expressed

concern       about        a    debt     collector’s          failure       to   disclose       the

possibility that a partial payment may revive the statute of

limitations for a stale debt.                         See Buchanan v. Northland Grp.,

Inc.,     776    F.3d          393,     399     (6th        Cir.    2015)    (discussing        the

potential pitfalls for consumers in the absence of a revival

disclosure but holding that dismissal of an FDCPA claim should

be    reversed        because         the     debt    collector’s        letter       offering    a

“settlement”          of       time-barred      debt        without    disclosing       that    the

debt was time-barred could mislead a consumer to believe that

her time-barred debt is legally enforceable); see also Daugherty

v. Convergent Outsourcing, Inc., 836 F.3d 507, 513 (5th Cir.


                                                     12
2016) (same).       In both cases, the debt collector attempted to

“settle” the consumers’ time-barred debt without disclosing that

the debt was judicially unenforceable, and the courts found the

collection letters to be misleading on that ground.            The courts

did not have to decide whether the failure to provide a revival

disclosure, standing alone, violated the FDCPA under the fact

pattern here, where the debt collector did disclose that the

debt was time-barred and promised not to sue the consumer for

it.    Notably, the Sixth Circuit in Buchanan suggested that the

debt    collector   could   cure   the   problems   in   its   letter   by

providing the following notice: “The law limits how long you can

be sued on a debt. Because of the age of your debt, [debt

collector] will not sue you for it, and [debt collector] will

not report it to any credit reporting agency.” Buchanan, 776

F.3d at 400 (citing the record).           This disclosure is nearly

identical to the disclosure Midland provided to Cooper.

       The Court hastens to add that if this were a case alleging

that the debt collector devised a scheme to mislead the consumer

to refresh a stale debt, then the outcome would be different.

But Cooper does not allege such a scheme, likely because there

is nothing to indicate that Midland would pursue a lawsuit to

collect the debt if a partial payment were voluntarily made.

Instead, Cooper seeks to have a class action certified based on

the remote possibility      that a consumer could be misled into


                                    13
renewing an old debt and based on sheer speculation that the

debt collector would then pursue collection of that renewed debt

in court, notwithstanding the fact that it said it would not do

so.   Such speculation does not support an FDCPA claim.4

                                  CONCLUSION

      For   the   reasons   set    forth    above,   Midland’s   motion   to

dismiss (ECF No. 5) is granted.

      IT IS SO ORDERED, this 11th day of December, 2018.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




4
  The Court observes that if Midland would be entitled to summary
judgment if the Court let discovery proceed and discovery revealed
that Midland had no intention of pursuing a lawsuit to recover stale
debts revived under Georgia law by partial payments, then Midland is
entitled to dismissal at this stage if Cooper has failed to even
allege that Midland had any intention of suing Cooper on the debt.


                                     14
